Citation Nr: 0726078	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-04 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
a claim for service connection for tinnitus.

In April 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the North Little Rock, 
Arkansas RO.  A transcript of that proceeding has been 
associated with the claims folder.


FINDING OF FACT

The veteran is not shown by competent medical evidence to 
have tinnitus that is etiologically related to a disease, 
injury, or event in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 4.87 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  
	
A letter dated in April 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2005 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA medical records are in the file.  All records 
identified by the veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
veteran was provided VA examinations in June 2005 and 
November 2006. 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2006).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran is seeking service connection for tinnitus.  He 
essentially contends that he currently has tinnitus as a 
result of exposure to noise while working as a director on a 
flight deck of an aircraft carrier during his active duty 
service.

The veteran was afforded a VA examination in June 2005, in 
which the examiner opined that the veteran's tinnitus is not 
related to his military noise exposure or his service-
connected bilateral hearing loss. 

In the veteran's July 2005 Notice of Disagreement (NOD) and 
his April 2007 Travel Board hearing transcript, he stated his 
belief that this opinion was based on a misunderstanding.  He 
clarified his position that he has had roaring and ringing in 
his ears since his time in active service and that it merely 
worsened, not began, twenty years prior to the June 2005 VA 
examination.  

In November 2006, the veteran underwent another VA 
examination.  The examiner reviewed the claims file and 
acknowledged the veteran's contentions with the previous 
examination.  In the new examination report, it was noted 
that the veteran's service medical records indicated that he 
had complained of throbbing in his ears.  However, the 
examiner stated that throbbing is not a characteristic of 
tinnitus.  It was also noted that no complaint of tinnitus or 
ringing in his ears was made during service, within one year 
after service, at an October 1972 VA examination, or in VA 
Medical Center (VAMC) treatment records from April 2003 and 
May 2003.  Therefore, the examiner opined that the veteran's 
tinnitus is not related to his military service.       

Although the Board is sympathetic to the difficulties the 
veteran must face with his hearing problems, the fact remains 
that no competent medical evidence of record exists linking 
his tinnitus to his active duty service.  The Board does not 
doubt that he was exposed to some noise during his active 
duty; however, no complaints of tinnitus were shown until 
over three decades after service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The veteran's personal statements and hearing testimony 
regarding the source of his current tinnitus are 
acknowledged.  However, the Board observes that he is a 
layperson, and not able to provide competent evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, 
while it is argued that medical literature provided by the 
veteran is supportive of the claim for service connection, 
the Board finds that such generic texts, which do not address 
the facts in this particular veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for tinnitus must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


